Exhibit 10.2

 
STATE OF LOUISIANA      §
PARISH OF ORLEANS       §


PROMISSORY NOTE
(DRAW FACILITY)
 
$2,128,500.00
SEPTEMBER 17, 2008



FOR VALUE RECEIVED, UNITED ESYSTEMS, INC., a Nevada corporation (“ESystems”),
NETCOM DATA SOUTHERN CORP., a Georgia corporation (“Southern”), NETCOM DATA
CORP., a Georgia corporation (“Netcom”) and UNITED CHECK SERVICES, L.L.C., a
Louisiana limited liability company (“Check Services” and together with
ESystems, Southern and Netcom, jointly, severally and in solido, “Debtor”)
unconditionally promises to pay to the order of THERMO CREDIT, LLC a Colorado
limited liability company (together with its successors and assigns, “Lender”),
without setoff, at its offices at 639 Loyola Avenue, Suite 2565, New Orleans
(Parish of Orleans), Louisiana 70113, or at such other place as may be
designated by Lender, the principal amount of TWO MILLION ONE HUNDRED
TWENTY-EIGHT THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($2,128,500.00), or so
much thereof as may be advanced and outstanding hereunder from time to time in
immediately available funds, together with interest computed daily on the
outstanding principal balance hereunder, at an annual interest rate (the
“Rate”), and in accordance with the payment schedule, indicated below.  This
PROMISSORY NOTE (this “Note”) is executed pursuant to and evidences the Loans
funded and to be funded by Lender under that certain LOAN, PLEDGE AND SECURITY
AGREEMENT between Debtor and Lender dated as of even date herewith (as the same
may be amended, supplemented, renewed or extended from time to time, the “Loan
Agreement”) to which reference is made for a statement of the collateral, rights
and obligations of Debtor and Lender in relation thereto; but neither this
reference to the Loan Agreement nor any provision thereof shall affect or impair
the absolute and unconditional obligation of Debtor to pay unpaid principal of
and interest on this Note when due.  Capitalized terms not otherwise defined
herein shall have the same meanings as in the Loan Agreement.


1.           Rate.  The Rate shall be the LESSER of (a) the MAXIMUM RATE, or (b)
GREATER of: (i) the PRIME RATE plus  EIGHT PERCENT (8.00%), or (ii) FIFTEEN
PERCENT (15.00%).  The term “Prime Rate” means a variable rate of interest per
annum equal to the prime rate as published from time to time in the “Bonds,
Rates & Yields” table of The Wall Street Journal.  If such Prime Rate, as so
quoted, is split between two or more different interest rates, then the prime
rate shall be the highest of such interest rates.  If the Prime Rate is no
longer published in the “Bonds, Rates & Yields” table of The Wall Street
Journal, then the Prime Rate shall be (i) the rate of interest per annum
established from time to time by lender and designated as its base or prime
rate, which may not necessarily be the lowest rate charged by Lender and is set
by Lender in its sole discretion, or (ii) if Lender does not publish or announce
a base or prime rate, or does so infrequently or sporadically, then the Prime
Rate shall be determined by reference to another base rate, prime rate, or
similar lending rate index, generally accepted on a national basis, as selected
by Lender in its sole and absolute discretion.  Notwithstanding any provision of
this Note or any other agreement or commitment between Debtor and Lender,
whether written or oral, express or implied, Lender shall never be entitled to
charge, receive, or collect, nor shall amounts received hereunder be credited so
that Lender shall be paid, as interest a sum greater than interest at the
Maximum Rate.  It is the intention of the parties that this Note, and all
instruments securing the payment of this Note or executed or delivered in
connection therewith, shall comply with applicable law.  If Lender ever
contracts for, charges, receives or collects anything of value which is deemed
to be interest under applicable law, and if the occurrence of any circumstance
or contingency, whether acceleration of maturity of this Note, prepayment of
this Note, delay in advancing proceeds of this Note, or any other event, should
cause such interest to exceed the maximum lawful amount, any amount which
exceeds interest at the Maximum Rate shall be applied to the reduction of the
unpaid principal balance of this Note or any other indebtedness owed to Lender
by Debtor, and if this Note and such other indebtedness are paid in full, any
remaining excess shall be paid to Debtor.  In determining whether the interest
exceeds interest at the Maximum Rate, the total amount of interest shall be
spread, prorated and amortized throughout the entire term of this Note until its
payment in full.  The term "Maximum Rate" as used in this Note means the maximum
nonusurious rate of interest per annum permitted by whichever of applicable
United States federal law or Louisiana law permits the higher interest rate,
including to the extent permitted by applicable law, any amendments thereof
hereafter or any new law hereafter coming into effect to the extent a higher
Maximum Rate is permitted thereby.  If at any time the Rate shall exceed the
Maximum Rate, the Rate shall be automatically limited to the Maximum Rate until
the total amount of

PROMISSORY NOTE - PAGE 1
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC. 
 

--------------------------------------------------------------------------------

 

interest accrued hereunder equals the amount of interest which would have
accrued if there had been no limitation to the Maximum Rate.


2.           Accrual Method. Interest on the Indebtedness evidenced by this Note
shall be computed on the basis of a THREE HUNDRED SIXTY (360) day year and shall
accrue on the actual number of days elapsed for any whole or partial month in
which interest is being calculated.  In computing the number of days during
which interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided herein.


3.           Rate Change Date. The Rate will change each time and as of the date
that the Prime Rate changes.


4.           Payment Schedule.  Except as expressly provided herein to the
contrary, all payments on this Note shall be applied in the following order of
priority: (a) the payment or reimbursement of any expenses, costs or obligations
(other than the outstanding principal balance hereof and interest hereon) for
which either Debtor shall be obligated or Lender shall be entitled pursuant to
the provisions of this Note or the other Loan Documents, (b) the payment of
accrued but unpaid interest hereon, and (c) the payment of all or any portion of
the principal balance hereof then outstanding hereunder, in the direct order of
maturity.  If an Event of Default exists under any of the other Loan Documents,
then Lender may, at the sole option of Lender, apply any such payments, at any
time and from time to time, to any of the items specified in clauses (a), (b) or
(c) above without regard to the order of priority otherwise specified herein and
any application to the outstanding principal balance hereof may be made in
either direct or inverse order of maturity.  If any payment of principal or
interest on this Note shall become due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be such case be included in computing interest in connection with
such payment.  The outstanding principal balance of this Note, plus accrued and
unpaid interest thereon shall be due and payable on the earlier of: (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents;
(ii) MARCH 17, 2009; or (iii) such other date as may be established by a written
instrument between Debtor and Lender, from time to time (the “Maturity
Date”).  Accrued and unpaid interest on the outstanding principal balance of
this Note shall be due and payable monthly commencing on OCTOBER 31, 2008 and
continuing on the SAME day of each calendar month thereafter (or if no such
corresponding date, on the LAST date of such calendar month) and on the Maturity
Date.  In the event that no Event of Default or event which with notice and/or
the passage of time would be an Event of Default shall have occurred and be
continuing as of MARCH 17, 2009, Debtor shall have the option to extend the
Maturity Date (the “Extension Option”) to the earlier of: (i) the acceleration
of the Indebtedness pursuant to the terms of the Loan Documents; (ii) SEPTEMBER
17, 2009; or (iii) such other date as may be established by a written instrument
between Debtor and Lender, upon (1) written notice to Lender, (2) Lender’s
approval of the requested extension (not to be unreasonably withheld or
delayed), and (3) payment of all accrued interest and fees as shall be due owing
under the Loan Documents.  In the event that Debtor shall have exercised the
Extension Option on or before MARCH 17, 2009, the outstanding principal balance
of this Note, plus accrued and unpaid interest thereon shall be due and payable
as follows:


 
    (a) ONE (1) payment of accrued and unpaid interest on the outstanding
principal balance of this Note shall be due and payable on MARCH 31, 2009;



 
    (b)  FIVE (5) monthly payments of principal plus accrued and unpaid interest
thereon in an amount necessary to amortize the outstanding principal balance of
this Note as of MARCH 17, 2009 over a period of TWENTY-FOUR (24) months
commencing on APRIL 30, 2009 and continuing on and continuing on the SAME day of
each calendar month thereafter (or if no such corresponding date, on the LAST
date of such calendar month); and



 
    (c) ONE (1) final payment of all principal plus accrued and unpaid interest
shall be due and payable on the then current Maturity Date (i.e., SEPTEMBER 17,
2009).



Each date on which a payment shall be due and owing under this Note shall be a
“Payment Date.”  Debtor may borrow in one or more advances a maximum aggregate
amount outstanding at any one time equal to the principal amount of this Note,
provided that Debtor is not in default under any provision of this Note, any
other documents executed in

PROMISSORY NOTE - PAGE 2
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.   
 

--------------------------------------------------------------------------------

 

connection with this Note, or any other Loan Documents now or hereafter executed
in connection with any other obligation of Debtor to Lender, and provided that
the borrowings hereunder do not exceed any borrowing base or other limitation on
borrowings by Debtor.  Notwithstanding the foregoing, no advances shall be made
on this Note from and after MARCH 17, 2009.  Lender shall incur no liability for
its refusal to advance funds based upon its determination that any conditions of
such further advances have not been met.  The unpaid principal balance of this
Note at any time shall be the total amounts advanced hereunder by Lender less
the amount of principal payments made hereon by or for Borrower, which balance
may be endorsed hereon from time to time by Lender or otherwise noted in
Lender's records, which notations shall be, absent manifest error, conclusive
evidence of the amounts owing hereunder from time to time.


5.           Delinquency Charge.  To the extent permitted by law, a delinquency
charge will be imposed in an amount not to exceed FIVE PERCENT (5.00%) of the
amount of any payment of principal or interest on this Note that is more than
TEN (10) days past due. The provisions herein for a delinquency charge shall not
be deemed to extend the time for any payment hereunder or to constitute a “grace
period” giving Debtor a right to cure any Event of Default.


6.           Waivers, Consents and Covenants.  Debtor, any endorser or guarantor
hereof, or any other party hereto (individually an "Obligor" and collectively
"Obligors") and each of them jointly and severally: (a) waives presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any endorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other Loan Documents now or
hereafter executed in connection with any obligation of Debtor to Lender; (b)
consents to all delays, extensions, renewals or other modifications of this Note
or the Loan Documents, or waivers of any term hereof or of the Loan Documents,
or release or discharge by Lender of any of Obligors, or release, substitution
or exchange of any security for the payment hereof, or the failure to act on the
part of Lender, or any indulgence shown by Lender (without notice to or further
assent from any of Obligors); (c) agrees that no such action, failure to act or
failure to exercise any right or remedy by Lender shall in any way affect or
impair the obligations of any Obligors or be construed as a waiver by Lender of,
or otherwise affect, any of Lender's rights under this Note, under any
endorsement or guaranty of this Note or under any of the Loan Documents; and (d)
agrees to pay, on demand, all costs and expenses of collection or defense of
this Note or of any endorsement or guaranty hereof and/or the enforcement or
defense of Lender's rights with respect to, or the administration, supervision,
preservation, or protection of, or realization upon, any property securing
payment hereof, including, without limitation, reasonable attorney's fees,
including fees related to any suit, mediation or arbitration proceeding, out of
court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.


7.           Prepayments.  Debtor may prepay the unpaid principal balance of
this Note by paying, in addition to the entire unpaid principal amount, all
accrued interest and any other sums due Lender at the time of prepayment, plus
an amount equal to THREE PERCENT (3.00%) of the Credit Facility (the “Prepayment
Fee”); provided however, that no Prepayment Fee shall be due and owing if such
prepayment shall have been made within TEN (10) days of the then current
Maturity Date.  If the Extension Option is exercised, no Prepayment Fee will be
due and owing if THIRTY (30) days advance written notice of such prepayment is
provided to Lender.  All prepayments of principal shall be applied in the
inverse order of maturity, or in such other order as Lender shall determine in
its sole discretion.


8.           Remedies Upon Default.  Whenever there is a Event of Default under
the Loan Documents (a) the entire balance outstanding hereunder and all other
obligations of Debtor to Lender (however acquired or evidenced) shall, at the
option of Lender, become immediately due and payable and any obligation of
Lender to permit further borrowing under this Note shall immediately cease and
terminate, and/or (b) to the extent permitted by law, the Rate of interest on
the unpaid principal shall be increased at Lender's discretion up to EIGHTEEN
PERCENT (18.00%) per annum (the "Default Rate").  The provisions herein for a
Default Rate shall not be deemed to extend the time for any payment hereunder or
to constitute a "grace period" giving  Obligors a right to cure any default.  At
Lender's option, any accrued and unpaid interest, fees or charges may, for
purposes of computing and accruing interest on a daily basis after the due date
of this Note or any installment thereof, be deemed to be a part of the principal
balance, and interest shall accrue on a daily compounded basis after such date
at the

PROMISSORY NOTE - PAGE 3
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.   
 

--------------------------------------------------------------------------------

 

Default Rate provided in this Note until the entire outstanding balance of
principal and interest is paid in full.  Upon an Event of Default, Lender is
hereby authorized at any time, at its option and without notice or demand, to
set off and charge against any deposit accounts of any Obligor (as well as any
money, instruments, securities, documents, chattel paper, credits, claims,
demands, income and any other property, rights and interests of any Obligor),
which at any time shall come into the possession or custody or under the control
of Lender or any of its agents, affiliates or correspondents, any and all
obligations due hereunder.  Additionally, Lender shall have all rights and
remedies available under each of the Loan Documents, as well as all rights and
remedies available at law or in equity.


9.           Waiver.  The failure at any time of Lender to exercise any of its
options or any other rights hereunder shall not constitute a waiver thereof, nor
shall it be a bar to the exercise of any of its options or rights at a later
date.  All rights and remedies of Lender shall be cumulative and may be pursued
singly, successively or together, at the option of Lender.  The acceptance by
Lender of any partial payment shall not constitute a waiver of any default or of
any of Lender's rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by Lender unless the same shall be in writing, duly signed on behalf of
Lender; each such waiver shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Obligors to Lender in any other respect at any other time.


10.           Applicable Law, Venue and Jurisdiction.  Debtor agrees that this
Note shall be deemed to have been made in the State of Louisiana at Lender's
address indicated at the beginning of this Note and shall be governed by, and
construed in accordance with, the laws of the State of Louisiana and is
performable in the City and Parish of Louisiana indicated at the beginning of
this Note.  In any litigation in connection with or to enforce this Note or any
endorsement or guaranty of this Note or any Loan Documents, Obligors, and each
of them, irrevocably consent to and confer personal jurisdiction on the courts
of the State of Louisiana or the United States courts located within the State
of Louisiana.  Nothing contained herein shall, however, prevent Lender from
bringing any action or exercising any rights within any other state or
jurisdiction or from obtaining personal jurisdiction by any other means
available under applicable law.


11.           Partial Invalidity.  The unenforceability or invalidity of any
provision of this Note shall not affect the enforceability or validity of any
other provision herein and the invalidity or unenforceability of any provision
of this Note or of the Loan Documents to any person or circumstance shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances.


12.           Binding Effect.  This Note shall be binding upon and inure to the
benefit of Debtor, Obligors and Lender and their respective successors, assigns,
heirs and personal representatives, provided, however, that no obligations of
Debtor or Obligors hereunder can be assigned without prior written consent of
Lender.


13.           Controlling Document.  To the extent that this Note conflicts with
or is in any way incompatible with any other document related specifically to
the loan evidenced by this Note, this Note shall control over any other such
document, and if this Note does not address an issue, then each other such
document shall control to the extent that it deals most specifically with an
issue.


14.           Commercial Purpose.  DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS
OF THIS LOAN ARE TO BE USED PRIMARILY FOR BUSINESS, COMMERCIAL OR AGRICULTURAL
PURPOSES AND THIS NOTE IS SUBJECT TO LOUISIANA REVISED STATUTES § 9:3509, ET
SEQ.  DEBTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND AGREES TO BE BOUND BY,
ALL TERMS AND CONDITIONS OF THIS NOTE


15.           Collection.   If this Note is placed in the hands of an attorney
for collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Debtor agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys' fees.


16.           Notice of Balloon Payment.  At maturity (whether by acceleration
or otherwise), Debtor must repay the entire principal balance of this Note and
unpaid interest then due.  Lender is under no obligation to refinance the
outstanding principal balance of this Note (if any) at that time.  Debtor will,
therefore, be required to make payment out of other assets Debtor may own; or
Debtor will have to find a lender willing to lend Debtor the

PROMISSORY NOTE - PAGE 4
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.   
 

--------------------------------------------------------------------------------

 

money at prevailing market rates, which may be higher than the interest rate on
the outstanding principal balance of this Note.  If Obligors have guaranteed
payment of this Note, Obligors may be required to perform under such guaranty.


17.           Waiver Of Jury Trial.  DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS NOTE OR ANY OF
THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS NOTE OR THE OTHER LOAN
DOCUMENTS.


REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 
 
 

 

PROMISSORY NOTE - PAGE 5
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.   
 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first written above.


DEBTOR:


UNITED ESYSTEMS, INC.


By: /s/ WALTER REID GREEN JR.
Name: Walter Reid Green Jr.
Title: Treasurer
 
NETCOM DATA SOUTHERN CORP.
 
By: /s/ WALTER REID GREEN JR.
Name: Walter Reid Green Jr.
Title: Treasurer
 
NETCOM DATA CORP.
 
By: /s/ WALTER REID GREEN JR.
Name: Walter Reid Green Jr.
Title: Treasurer
 
UNITED CHECK SERVICES, L.L.C.
 
By: /s/ WALTER REID GREEN JR.
Name: Walter Reid Green Jr.
Title: Treasurer


ADDRESS:


15431 O’Neal Road
Gulfport, MS  39503
 


PROMISSORY NOTE - PAGE 6
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC. 
